Stiles, J.
(concurring). — Inasmuch as the only point made by appellants was based upon their endeavor to have *545this court review and overrule Turner v. Bellingham Bay Lumber, etc., Co., 9 Wash. 484 (37 Pac. 674), I think it well that something be said concerning that case, as the ground of the decision seems not to have been apprehended.
The deduction from that case suggested by appellants is that in this state no injunction can be issued to restrain a sale where the real owner of the property levied upon is not the judgment debtor, or where from the existence of facts dehors the record a purchaser would not get title to the subject matter of the sale; nor would an action to remove a cloud and quiet title lie for the same reason. It will clear up this matter, perhaps, if it is stated-that in the Turner case no such question was raised or discussed at any time, and there was no thought of deciding it. The simple question there was whether, in a mechanic’s lien case, where the limit of time is very short for the commencement of the action, and the issuance of an injunction would have the effect to forever defeat the lien, a court of equity ought to interfere in behalf of parties whose only rights could be fully protected in the manner pointed out. The issuance of an injunction lies in the sound discretion of a court, and does not follow as a matter of course in every case where a grievance can be stated; and where the equities of the plaintiff are not clear and stronger than those of the^ defendant, or where some other available course will afford full protection to the plaintiff for all his just rights, the writ ought to be and is uniformly denied.
I concur in the principal opinion.